Title: Bill for Benjamin Franklin Bache’s Schooling, [20 April–5 September 1779]
From: Marignac, Gabriel-Louis Galissard de
To: Franklin, Benjamin


[April 20–September 5, 1779]
Doit Monsieur Franklin à Gabriel Marignac pour la Pension de son Petit fils depuis le 20e. Avril jusqu’au 5. 7bre … £192.19



Papier, Encre & Plumes
  2.5   


  Ecritoires
  .12  


  Catéchisme
  .10  


  1 Service d’argent pour l’entrée acheté suivant l’ordre de Monsieur Cramer
  19.10  


  8 Paires Bas
  13.10  


  12 Bonnets de nuit
  4     


  Thêmes Mercier
  1.10  


  Blanchissage
  3    


  Epitomé
  3.13.6


  Apparat
  3    


  Port de lettre double
  19.6   


  Selectae
  1.6   


  Phédre & Distiques
  19.6   


  2 mois de dessein, et fournitures
  7.15  


  Grammaire Grecque
  1.10  


  Histoire Poëtique
  .15  


  donné à Mr. Pinon pour Etoffe d’habit
  7.16  


  Entrée en 5ème
  1.10  


  Cahiers
  .6   


  Grammaire de Perésche
  .18  


  Raccomodage de Bas
  1    


  Payé à Mr. frederich pour toile de Chemises
  50.16.6


  fournitures et façon des Chemises
  7.5   


  Raccomodage et blanchissage de bas de soye
  .10  


  Ruban de queuë
  .6   


  Blanchissage
  2.5   


  Prix des bonnes nottes
  10     


  Raccommodage de bas
  .7   


  Couteau
  .6   


  Pour raccomoder l’Atlas
  .6   



  Cayers
  .10  


  1 paire Boucles de Côté
  . 7.6


  Un mois de dessein
  3.17.6


  Payé au Cordonnier
  15.9   


  A Mr. Pinon pour 1 au [avne]⅓ Serge pour Culottes
  4.13.4


  Pour ses Dimanches du 20e. Juillet au 5e. 7bre
  2    


  argent Court.
  £357.16.1


Ces £357.16.1 Court. font argent de france à 14. l.t. 10s. 6.24
  £591. 4.3


Pr. ACQUIT Marignac
 
Endorsed: M. Marignac for Ben’s Schooling
